DETAILED ACTION 
The present application, filed on 1/11/2021 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 11/18/2022. 
a.  Claims 21, 23-26, 28-29, 31-34, 36-37, 39-40 are amended
b.  Claims 22, 27, 30, 35, 38 are cancelled
c.  Claims 41-43 are new

Overall, Claims 21, 23-26, 28-29, 31-34, 36-37, 39-43 are pending and have been considered below.  


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 23-26, 28-29, 31-34, 36-37, 39-43 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21, Claim 29 and Claim 37 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claims 29, 7) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving a request for a secondary advertisement; identifying the secondary advertisement; deriving the identification of the secondary advertisement from an IP address; transmitting second instructions to the device to present the secondary advertisement. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing content (i.e. secondary advertisement, as disclosed by the specification) based on a correlation to another content (i.e. initial advertisement, as disclosed by the specification). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: transmitting an initial advertisement and instructions for requesting a secondary advertisement. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the initial advertisement; the secondary advertisement; a plurality of advertising servers. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; computer-readable storage; interactive element are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: transmitting an initial advertisement and instructions for requesting a secondary advertisement. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the initial advertisement; the secondary advertisement; a plurality of advertising servers. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable storage; interactive element. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 23, 24 (which is repeated in Claims 31, 32, which are repeated in Claim 39) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an indication of interaction; transmitting the second content item. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 25 (which is repeated in Claims 33, 40) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a response via the third application; transmitting instructions to the second application. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 (which is repeated in Claim 34) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: launch the second application. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2008/0307350 to Sabatelli et al; US 2007/0130521 to Gonzales et al}
Dependent Claim 28 (which are repeated in Claim 36 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first content, the second content. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [pg2]-[pg4], including among others: network; servers; user terminals. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21, 23-26, 28-29, 31-34, 36-37, 39-43 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-26, 28-29, 31-34, 36-37, 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US 2005/0197164), in view of Swanson (US 2009/0254424).  
Regarding Claims 21, 29, 37 – Chan discloses: A method comprising: 
	transmitting, by one or more processors to a device, for presentation via a first application of the device, an initial advertisement and instructions for requesting, based upon a user response to the initial advertisement, a secondary advertisement associated with the initial advertisement; {see at least [0042], [0043] advertisement delivery terminals (reads on transmitting content); fig2A-fig2L, [0080]-0084], fig3, [0085]-[0090] service trigger (reads on request for additional content}    
	receiving, by the one or more processors from the device and based upon the user response, a request for the secondary advertisement; {see at least fig2A-fig2L, [0080]-[0081] service trigger; fig3, rc310-rc330, [0085]-[0090] text (reads on identifying second content item)}    
	identifying, by the one or more processors responsive to receiving the request for secondary advertisement stored in association with the initial advertisement, … {see at least fig5, rc510, [0106]-[0107] obtain trigger identification (reads on identifying the second content}    
	transmitting, by the one or more processors, second instructions to the device to present the secondary advertisement on the device {see at least fig5, rc540, [0109] publish data (reads on sending second content} via a second application of the device. {see at least fig4, rc440, rc450, rc460, [0093] email, sms, instant message (reads on second application)}    

Chen does not disclose, however, Swanson discloses: 
	… including deriving an identification of the secondary advertisement from an internet protocol (IP) address of an advertising server to which the device sent the request, wherein a plurality of advertising servers corresponds to a plurality of different respective secondary advertisements; and {see at least fig3, rc310, rc330, [0035] advertisement with hyperlink to a secondary advertisement.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen to include the elements of Swanson.  One would have been motivated to do so, in order to facilitate the presentation of the secondary advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chen evidently discloses presenting secondary advertisements.  Swanson is merely relied upon to illustrate the functionality of identification of the secondary advertisement in the same or similar context.  As best understood by Examiner, since both presenting secondary advertisements, as well as identification of the secondary advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chen, as well as Swanson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chen / Swanson. 

Regarding Claims 23, 24, 31, 32, 39 – Chan, Swanson discloses the limitations of Claims 21, 29, 37. Chan further discloses:  
	wherein the interactive element presented via the first application is a first interactive element, and {see at least fig3, rc350, [0090] html button}    
	wherein the second application {see at least [0065]-[0066], user workstation can send a http message (reads on second application} comprises a second interactive element presented via the second application, and {see at least fig3, rc350, [0090] html button}    
wherein the instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising the method comprising:    
	receiving, from the first device, an indication of interaction with the secondary advertisement; and {see at least [0094] user interacts by inputting data}    
	transmitting, responsive to the interaction with the secondary advertisement, the secondary advertisement item for presentation on a second device. {see at least fig5, rc540, [0109] publish data (reads on sending second content; fig4, rc440, rc450, rc460, [0093] email, sms, instant message (reads on other applications, which can include a third application)}      

Swanson further discloses: 
	wherein the secondary advertisement is presented via a second application. {see at least fig3, rc310, rc330, [0035] advertisement with hyperlink to a secondary advertisement.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chan, Swanson to include additional elements of Swanson.  One would have been motivated to do so, in order to facilitate the presentation of the secondary advertisement.  In the instant case, Chan, Swanson evidently discloses presenting secondary advertisements.  Swanson is merely relied upon to illustrate the additional functionality of identification of the secondary advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 25, 33, 40 – Chan, Swanson discloses the limitations of Claims 24, 32, 39. Chan further discloses:  
	wherein the device is a first device, and {see at least fig1, rc140, [0063] user workstation}    
wherein the instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising the method comprising:    
	receiving, from a second device, in response to the second content item presented, a response via the third application; and {see at least [0065]-[0066] user workstation can send a http message (reads on another application, which can include a third application)}    
	transmitting, to the first device, instructions to the second application of the first device to present the response in the second application executing on the first device. {see at least [0065]-[0066] user workstation can send a http message (reads on another application, which can include a second application to get information for the desired webpage}    

Regarding Claims 26, 34 – Chan, Swanson discloses the limitations of Claims 21, 29. Chan further discloses:  
	wherein the initial advertisement is linked to the second application and 
wherein the device is configured to {see at least fig3, rc350, [0090] button to activate server}    
	launch the second application responsive to the interaction with the initial advertisement. {see at least fig3, rc350, [0090] button to activate server (activate service reads on launching second application}     

Regarding Claims 28, 36 – Chan, Swanson discloses the limitations of Claims 21, 29. Chan further discloses: 
	wherein the initial advertisement and the secondary advertisement are selected from one or more items of content stored in a data storage, the one or more items of content comprise at least one of text, link, image, or audio. {see at least fig3, rc310-rc340, [0086]-[0089] text, image}    


Claims 41-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US 2005/0197164), in view of Swanson (US 2009/0254424), in further view of Miller at al (US2009/0241149)
Regarding Claims 41, 42, 43 – Chan, Swanson discloses the limitations of Claims 21, 29, 37. Swanson further discloses:  
	the secondary advertisement is an actionable advertisement including an actionable address; {see at least fig3, rc330, [0040] secondary advertisement may be engaged by user (reads on actionable advertisement)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chan, Swanson to include additional elements of Swanson.  One would have been motivated to do so, in order to entice the user to actively participate.  In the instant case, Chan, Swanson evidently discloses presenting secondary advertisements.  Swanson is merely relied upon to illustrate the additional functionality of an actionable advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Chan, Swanson does not disclose, however, Miller discloses: 
	the second application is a navigation application that provides a map of the location associated with the address or navigation directions to the location, in response to user selection of the actionable address. {see at least [0093]-[0095] airing advertisements; [0075] the navigation application may access memory to generate a map including driving directions for bypassing the traffic problem.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chan, Swanson to include the elements of Miller.  One would have been motivated to do so, in order to guide the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chan, Swanson evidently discloses presenting secondary advertisements.  Miller is merely relied upon to illustrate the functionality of a map with navigation directions in the same or similar context.  As best understood by Examiner, since both presenting secondary advertisements, as well as a map with navigation directions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chan, Swanson, as well as Miller would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chan, Swanson / Miller.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	WO 2008026082 A1	2008-03-06	30	CARDOZA, ANDREW ROBERT	A SYSTEM AND METHOD FOR ADVERTISING INFORMATION A system (10) for advertising information includes a database (12), a communications module (14) and a server (22). To advertise a product for sale, an advertiser (16) compiles an advertisement containing a brief description of the product and an additional piece of information on the product. The server receives a request from the advertiser to make the additional information available to the public and generates a unique code corresponding to the additional information. The code is then sent to the advertiser for insertion in an advertisement for the product and stored together with the additional information in the database. The server receives requests from potential purchasers to view the additional information, accompanied by the code and sends the potential purchasers the additional information and a further piece of information which is related to the advertisement according to a predetermined criterion and which is supplied by a different advertiser.
0	US 20070022442 A1	2007-01-25	20	Gil; Elad et al.	Dispatch system to remote devices A method and system for presenting promotional content to a user of a communication device involves receiving information from a communication device, where the information relates to the communication device, and identifying a result relating to the information that is capable of being presented in a plurality of formats on the communication device, and dynamically selecting a format for the result from among the plurality of formats, and presenting the result in the selected format for display by the communication device.
0	US 20050096980 A1	2005-05-05	27	Koningstein, Ross	System and method for delivering internet advertisements that change between textual and graphical ads on demand by a user A system and method that delivers advertisements for inclusion in electronic documents, such as web content (e.g., web pages, email, etc.), in a manner that enables transition from a first display format (e.g., a textual format) into a second display format (e.g., an interactive graphical menu-driven format, a larger text ad formation, a movie format, an audio format, etc.) on demand in a rapid fashion. The morphed format may include controls that allow navigation to other pages including some informational pages and some merchant pages for purchasing goods and/or services. When the user activates optional controls, such as menu selection(s), the contents page may change, yet continue to include the same menu-driven graphics-based advertisement so that the advertisement "follows the user."
0	US 20080201389 A1	2008-08-21	30	Cohen; Alexander J. et al.	Cross-media storage coordination Methods and a media system and storage system for cross-media storage coordination include but are not limited to storing a first data version of specified content based on a particular media format; storing at least a second data version of related content based on a different media format; providing a cross-reference between the first data version and the at least second data version to enable coordinated management by a designated user and/or an approved device for search and possible retrieval of the first data version and/or the at least second data version; and implementing communication access by one or more parties and/or the designated user via a communication type that is correlated with the first data version and/or the at least second data version.
0	US 20050192861 A1	2005-09-01	48	Nakazawa, Hideo  et al. Advertisement management method The present invention relates to a technology for distributing information including an advertisement. According to the present invention, upon periodically distributing information to a terminal device from a server, e.g., once a day, history information distributed previously is transmitted to the server from the terminal device. Further, according to the present invention, contents and an order of information to be subsequently distributed are changed by use of the history information.
0	US 8086253 B1	2011-12-27	15	Kalamkar; Abhijit et al.	Graphical mobile e-mail A method for providing messaging-related information to a mobile device is discussed. The method includes receiving from the mobile device a request for messaging-related information, using the request to identify a device-type indication for the mobile device, identifying one or more presentation parameters for presenting the messaging-related content properly on the mobile device, and transmitting the messaging-related content to the mobile device in a format corresponding to the one or more parameters.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the priority of the instant application.
	As a result of Applicant’s amendments, the priority of the instant application is acknowledged. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The claimed technique addresses the technical problem of identifying a secondary advertisement to be transmitted to a device by such technical steps as deriving the identification of the secondary advertisement from the IP address of the advertising server to which the device sent the request.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13 (or MPEP 2016.04(d)(1)) 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)
  


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Chan does not suggest deriving an identification of the secondary advertisement based on the server to which the device sent a request, much less deriving this identification from the IP address.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Swanson discloses: 
	… including deriving an identification of the secondary advertisement from an internet protocol (IP) address of an advertising server to which the device sent the request, wherein a plurality of advertising servers corresponds to a plurality of different respective secondary advertisements; and {see at least fig3, rc310, rc330, [0035] advertisement with hyperlink to a secondary advertisement.} 
Therefore, Swanson discloses the claim limitation. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622